Case 1:18-cv-01568-TDC Document 49-7 Filed 02/11/19 Page 1 of 3




                      EXHIBIT F
              Case 1:18-cv-01568-TDC Document 49-7 Filed 02/11/19 Page 2 of 3


                           UNITED STATES DEPARTMENT OF EDUCATION
                                            OFFICE FOR CIVIL RIGHTS




November 28, 2018

Mr.Keith Pretty
President & Chief ExecutiveOfficer
Northwood University
4000 Whiting Dr
Midland MI 48640

Re: Directed investigation of accessibility of website and on-line programs

Dear President Pretty:

Thank you for your institution’s participation in the website accessibility webinar that the U.S.
Department of Education, Office for Civil Rights (OCR) offered in June 2018. OCR hopes that you
found the webinar useful in assisting you in making your website and on-line programs accessible to
individuals with disabilities.

As you know, OCR dismissed a web accessibility complaint filed against Northwood University
pursuant to Section 108(t) 1 of OCR’s Complaint Processing Manual that was in effect at that time. 2
At that time, OCR informed you that although OCR was dismissing the complaint, Northwood
University had a continuing obligation to ensure that individuals with disabilities have an equal
opportunity to participate in the recipient’s programs and activities through use of its website. OCR
further indicated that at a later date, OCR may consider conducting a compliance review or directed
investigation to assess its compliance in this regard.

In order to assess compliance under Section 504 of the Rehabilitation Act of 1973 with respect to the
accessibility of your website and on-line programs, OCR will initiate a directed investigation
commencing on May 15, 2019. Pursuant to its regulatory authority set forth in 34 C.F.R. § 104.61 3,
OCR will initiate an investigation whenever a report, complaint, or other information indicates a
possible failure to comply with the laws and regulations enforced by OCR. 4

OCR will investigate the following issue:

1
  Section 108(t) provided that OCR will dismiss a complaint if it determines that the complaint was a continuation of a
pattern of complaints previously filed with OCR by an individual or group against multiple recipients or a complaint
filed for the first time against multiple recipients that, viewed as a whole, places an unreasonable burden on OCR’s
resources.
2
  OCR’s current Case Processing Manual became effective on November 18, 2018.
3
  Incorporating the procedural provisions applicable to Title VI of the Civil Rights Act of 1964 found in 34 C.F.R. §§
100.6- 100.10 and 34 C.F.R. Part 101.
4
  See also § 402 of OCR’s Case Processing Manual: http://www2.ed.gov/about/offices/list/ocr/docs/corcpm.pdf
                              400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                                           www.ed.gov

    The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                            by fostering educational excellence and ensuring equal access.
            Case 1:18-cv-01568-TDC Document 49-7 Filed 02/11/19 Page 3 of 3
Page 2




         Whether the website and on-line programs exclude qualified
         persons with disabilities from participation in, denies them the benefits
         of, or otherwise subjects them to discrimination under any program
         or activity, in violation of the Section 504 implementing regulation
         at 34 C.F.R. § 104.4.

Please note that the initiation of a directed investigation in no way implies that OCR has made a
determination about the merits of the underlying issue.

OCR offers further technical assistance to assist recipients in addressing compliance with the laws
and regulations applicable to website accessibility. Please contact Mary Lou Mobley at
maryloumobley@ed.gov or OCRWebAccessTA@ed.gov if you are interested in further technical
assistance from OCR.

OCR will notify you by letter of the opening the directed investigation and will send a request for
data on May 15, 2019.

Under the Freedom of Information Act, it may be necessary to release this document and related
correspondence and records upon request. If OCR receives such a request, it will seek to protect
personally identifiable information that could reasonably be expected to constitute an unwarranted
invasion of personal privacy if released, to the extent provided by law.

                                               Very truly yours,




                                               Randolph E. Wills
                                               Deputy Assistant Secretary for Enforcement
